Citation Nr: 0714343	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the residuals of 
bilateral calcaneus stress fractures, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in October 
2004, the veteran requested a travel board hearing.  In a 
November 2004 letter, the veteran withdrew his request for a 
travel board hearing and elected a personal hearing before a 
Decision Review Officer (DRO) instead.  The veteran presented 
testimony at a personal hearing conducted at the St. Louis RO 
before a DRO in January 2006.  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDING OF FACT

The residuals of bilateral calcaneus stress fractures are 
manifested by objective and subject pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of bilateral calcaneus stress fractures have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.14, 4.40, 4.71a, Diagnostic 
Code 5284 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2003, prior to the 
initial decision on the claim in May 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the March 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the RO stated that the evidence must show that 
his service-connected bilateral calcaneus stress fractures 
had increased in severity.  

The notice letter described the information and evidence that 
VA would seek to provide including VA treatment records.  
Additionally, the letter noted that VA would make requests 
for private treatment records if the veteran completed a VA 
Form 21-4142.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide the names, addresses, and dates of 
treatment of his VA and private medical providers.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
this claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation and degree 
of disability, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The veteran was provided with 
notice of what evidence was necessary to establish a higher 
degree of disability in the RO decision, SSOC, and SSOCs. 
 Despite any inadequate notice provided to the veteran 
pertaining to effective dates, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to an increased evaluation for 
the residuals of bilateral calcaneus stress fractures, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In May 2003, the veteran underwent 
a VA examination for his feet.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for the residuals of bilateral calcaneus stress 
fractures pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under that diagnostic code, a 10 percent rating is 
assigned for moderate foot injuries.  A 20 percent rating is 
assigned for moderately severe foot injuries.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for the 
residuals of bilateral calcaneus stress fractures.  The 
medical evidence of record does not show the veteran to have 
moderately severe foot injuries.  In this regard, the May 
2003 VA physical examination of the veteran's feet found that 
they were normal appearing and had no redness, swelling, or 
areas of acute tenderness.  Further, he had normal bilateral 
dorsalis pedis and posterior tibial pulsations and normal 
sensations of touch, pinprick, vibration, and proprioception.  
Additionally, the veteran had full bilateral dorsiflexion 
(20/20) and plantar flexion (45/45).  The veteran walked 
normally and stood erect.  The Board finds it significant 
that radiology report of the veteran's feet revealed no 
fractures or bone destruction and no significant residual 
changes associated with the past history of stress fracture 
were seen.  Notably, the most recent VA treatment records 
dated from May 2004 to June 2006 revealed that the veteran 
had a normal gait and stride and his feet had normal pulses 
and there was no edema.  In fact, the veteran denied foot 
problems and did not report pain during this period.  As 
such, the veteran has not been shown to have met the rating 
criteria for a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral calcaneus 
stress fractures is not warranted on the basis of functional 
loss due to pain in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  The Board acknowledges that 
the veteran complained of increased foot pain in VA treatment 
records dated from June to December 2002, during the May 2003 
VA examination, and during his January 2006 personal hearing.  
Specifically the veteran complained of bilateral pain in his 
heels with the right hurting more than his left.  The veteran 
reported that he had pain when standing and could walk two 
blocks before he had to rest.  During his January 2006 
hearing, the veteran stated that he took Tylenol for the pain 
and his doctor told him to exercise as much as he could.  
However, the effect of the pain in the veteran's heels is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5284.  Indeed, the May 2003 
rating decision specifically discussed the veteran's 
bilateral heel pain in its denial of a rating in excess of 10 
percent under Diagnostic Code 5284.  Further, the veteran 
reported during his January 2006 hearing that he was not 
currently receiving treatment for his feet and, as noted 
above, he did no complain of foot pain in VA treatment 
records dated from May 2004 to June 2006.  Additionally, the 
May 2003 VA examiner noted that the veteran's pain did not 
affect his daily living and that his medical records 
indicated that he had not complained of foot pain to his 
primary care doctor for a year.  In sum, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish pain to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's service-connected 
residuals of bilateral calcaneus stress fractures.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Although the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for the residuals of bilateral calcaneus 
stress fractures are simply not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Specifically, Diagnostic Codes 5024 
and 5280 regarding bilateral achilles tendonitis 
and bilateral hallux valgus are not applicable as such 
disabilities have neither been identified as residuals of his 
bilateral calcaneus stress fractures nor have they 
been service-connected.  See July 1992 RO decision.  With 
regard to pes planus, it is noted that there is no medical 
evidence on file identifying such as a residual of his stress 
fractures; as such, the Board will not consider related 
symptomatology in the current appeal.  38 C.F.R. § 4.14.  
However, even assuming without deciding that pes planus was 
attributable to the service-connected bilateral calcaneus 
stress fractures, his symptoms do not support a compensable 
rating under Diagnostic Code 5276.  In this regard, the May 
2003 VA examination revealed that the veteran has worn arch 
supports for at least 24 years and reported during the 
January 2006 hearing that they gave him pain relief.  
Therefore, even if the Board were to apply Diagnostic Code 
5276, the veteran would not be entitled to a higher rating.  
Similarly, findings of right posterior tibial tendonitis have 
not been identified as residuals of bilateral stress 
fractures but as previously noted, he had full range of 
motion and therefore is not subject to a higher rating under 
Diagnostic Codes 5024, 5278.  In sum, the Board finds that 
the veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5024, 5276, 5278, 5280.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of bilateral calcaneus stress fractures have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected residuals of bilateral 
calcaneus stress fractures under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Entitlement to an increased rating for the residuals of 
bilateral calcaneus stress fractures, currently evaluated as 
10 percent disabling, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


